Name: Council Implementing Regulation (EU) No 740/2014 of 8 July 2014 implementing Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus
 Type: Implementing Regulation
 Subject Matter: Europe;  international affairs
 Date Published: nan

 9.7.2014 EN Official Journal of the European Union L 200/1 COUNCIL IMPLEMENTING REGULATION (EU) No 740/2014 of 8 July 2014 implementing Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (1), and in particular Article 8a(1) and (3) thereof, Whereas: (1) On 18 May 2006, the Council adopted Regulation (EC) No 765/2006 which concerns restrictive measures in respect of Belarus. (2) The Council considers that one person should be added to the list of persons and entities subject to restrictive measures as set out in Annex I to Regulation (EC) No 765/2006. (3) The Council also considers that eight persons should be removed from the list of persons and entities subject to restrictive measures as set out in Annex I to Regulation (EC) No 765/2006. (4) Annex I to Regulation (EC) No 765/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 765/2006 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2014. For the Council The President P. C. PADOAN (1) OJ L 134, 20.5.2006, p. 1. ANNEX I. The following persons are deleted from the list set out in part A of Annex I to Regulation (EC) No 765/2006: No 8 Arkhipau, Aliaksandr Mikhailavich; No 21 Berastau, Valery Vasilievich; No 27 Bushnaia, Natallia Uladzimirauna; No 131 Mihun, Andrei Arkadzevich; No 164 Samaliuk, Hanna Valerieuna; No 195 Svorab, Mikalai Kanstantsinavich; No 200 Tratsiak, Piotr Uladzimiravich; No 212 Varapaev, Ihar Ryhoravich. II. The following person is added to the list set out in part A of Annex I to Regulation (EC) No 765/2006: Name Name (Belarussian spelling) Name (Russian Spelling) Reasons Date of listing Volkov, Vitaliy Nikolayevich Judge at the regional court in Shklov. In January 2012 he decided to transfer former Presidential candidate and opposition activist N. Statkevich to a closed-type prison in Mogilov on the mere basis of alleged violations of the rules of imprisonment in Shklov penal colony IK-17. This decision has thus led to breaches of N. Statkevich's human rights including sleep deprivation and threatening his health. 9.7.2014